Title: From Benjamin Franklin to Noble Wimberly Jones, 5 March 1771
From: Franklin, Benjamin
To: Jones, Noble Wimberly

Sir,
London, March 5. 1771
I duly received your several Favours of Oct. 9. and December 13. inclosing Bills of Exchange, viz.


On Greenwood & Higginson for
£100
  0s.
  0d.


On Campbell for - - - - - - - - -
  20
  0s.
  0d.



  £120
  0s.
  0d.


which are paid and carried to the Credit of the Province Account. I am much obliged to you and the Assembly for so readily transmitting them, and it makes me very happy to understand that my Endeavours in their Service are in any degree acceptable.
Notwithstanding the ample Recommendations brought over by Mr. Winter, the Bishop of London has refused him Ordination, for two Reasons, as I understand; his mechanical Education, and his Connection with Mr. Whitefield and the Methodists. I did not think either of these of so much Weight as to discourage me from attempting to get him ordain’d by some other Bishop, or to make so strong an Application to the Bishop of London as might overcome his Lordship’s Objections. Accordingly I endeavour’d to engage in his Favour the Associates of Dr. Bray, a Society of which I have long been a Member. As it was established for Purposes similar to that of Mr. Zouberbuhler’s Will, I hoped they would readily have afforded us the Weight of their Recommendation, on my laying before them a Copy of the Will, Copies of several Letters from you and Mr. Habersham, &c. But the Idea of his being a Methodist, and the Imagination of his neglecting the Negroes and becoming an Itinerant Preacher, disturbing regular Congregations, &c. &c. as soon as he should obtain Ordination, I found were thought sufficient Reasons to prevent their concerning themselves in the Affair. However I do not yet quite despair of it.
Mentioning Mr. Whitefield, I cannot forbear expressing the Pleasure it gave me to see in the Newspapers an Account of the Respect paid to his Memory by your Assembly. I knew him intimately upwards of 30 Years: His Integrity, Disinterestedness, and indefatigable Zeal in prosecuting every good Work, I have never seen equalled, I shall never see exceeded.
The enclos’d Paper has been put into my Hand by Mr. Maudit, a principal Man among the Dissenters here. I promised him to communicate it to you. The Dissenters were for complaining to Government, and petitioning for Redress; but Mr. Maudit advis’d that Mr. Frink should first be written to, as possibly he might be dissuaded from persisting in such Demands. I know nothing of the Circumstances but what appears in the Paper, nor am I acquainted with your Laws; but I make no doubt you will advise what is proper and prudent to be done in the Affair. The Dissenters in those Northern Colonies where they are predominant, have by Laws exempted those of the Church of England residing among them from all Rates and Payments towards the Support of the Dissenting Clergy; and methinks it would be a Pity to give them a Handle against re-enacting those Laws when they expire; for they are temporary, and their perpetual Laws tax all Sects alike. The Colonists have Adversaries enow to their common Privileges : They should endeavour to agree among themselves, and avoid every thing that may make Ill-Blood and promote Divisions, which must weaken them in their common Defence.
If the Laws of your Province are printed, I should wish to be furnished with a Copy; it must be some times of Use to me in the Management of your Business. With great Esteem and Respect, I have the Honour to be, Sir, Your most obedient humble Servant
B Franklin
P.S. I shall shortly write fully to the Committee relating to the Matters referr’d to in their Letter of May 23. 70. in the meantime be so good as to inform them that the Business has not been neglected. The Hurry in our Public Councils during the first Part of the Winter, occasion’d by the Expectations of an immediate foreign War, and the domestic Confusions that took place after the Convention, have been great Hindrances to proceeding in American Affairs.
 Endorsed: B. Franklin   5th March 1771